Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 Response to Amendment
Amendments submitted on 1/7/2021 include amendments to the claims. Claims 1-15 are pending. Claims 1-2 and 4 have been amended.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered and are not persuasive.
Regarding applicant’s arguments that none of the references teach that the jetting unit and the suction unit being configured to face a same side of the laundry: Kim et al. teaches a jetting unit (see nozzles provided on reference numbers 167a, 167b) configured to jet air to the laundry; and a suction unit (see hole provided on reference number 167c) into which air is jetted by the jetting unit, after striking and passing through the laundry is capable of being suctioned (see figures 1-2, 7, page4 of the translation). The laundry may be disposed (e.g. through folding and reorientation) such that both the jetting unit and suction unit face a same front or back side of the laundry, similarly, without requiring any folding the laundry may be disposed such that the jetting and suction units face either a top, bottom, left or right side of the laundry. Since all of the structural limitations of the claim are taught, the 
Regarding applicant’s arguments that none of the references teach that the first jetting and suction units are configured to be on a first side of the laundry and the second jetting and suction units are configured to be on a second side of the laundry: Kim et al. teaches a jetting unit (see nozzles provided on reference numbers 167a, 167b) configured to jet air to the laundry; and a suction unit (see hole provided on reference number 167c) into which air is jetted by the jetting unit, after striking and passing through the laundry is capable of being suctioned (see figures 1-2, 7, page4 of the translation). The laundry may be disposed such that the first jetting unit and suction unit face a top, bottom, left or right side of the laundry and the second jetting and suction units face another side (e.g. first units on the left side and second units on the right side). Since all of the structural limitations of the claim are taught, the particular relative disposition of the jetting and suction units relative to the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR20110048343A).
Regarding claim 1, Kim et al. teaches a laundry treating apparatus (see abstract) comprising: a cabinet 110; and a laundry care device 167 movably provided inside the cabinet 110, wherein the laundry care device 167 includes: a jetting unit (see nozzles provided on reference numbers 167a, 167b) configured to jet air to the laundry; and a suction unit (see hole provided on reference number 167c) into which air is jetted by the jetting unit, after striking and passing through the laundry is capable of being suctioned (see figures 1-2, 7, page4 of the translation). Kim et al. also teaches in page 7 of the translation that reference number 167b may be tilted such that the direction of jetted air therefrom towards the laundry (reads on first direction) would be different to the direction in which air is suctioned by the suction unit (reads on second direction), such that an angle exists between the first and second directions. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950)). The laundry may be disposed (e.g. through folding and reorientation) such that both the jetting unit and suction unit face a same front or back side of the laundry, similarly, without requiring any folding the laundry may be disposed such that the jetting and suction units face either a top, bottom, left or right side of the laundry. Since all of the structural limitations of the claim are taught, the particular relative disposition of the jetting and suction units relative to the laundry is a matter of intended use, and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, the size and shape of 
Regarding claim 2, Kim et al. teaches the limitations of claim 1. Kim et al. also teaches in page 4 of the translation and figures 1, 2, 7 that the laundry care device 167 is provided to be movable in a third direction (vertical), and the jetting unit and the suction unit are provided along a longitudinal direction of the laundry care device 167, which is a third direction (horizontal) perpendicular to the first direction and are disposed in parallel with each other, on the front and rear surfaces of the laundry care device 167.
Regarding claim 14, Kim et al. teaches the limitations of claim 1. Kim et al. also teaches in figures 1, 2,5,7 and page 4 of the translation that the laundry care device 167 further includes a moving unit 167f provided at one side of the laundry care device 167 to move along a moving rail 168 formed inside the cabinet 110.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-4, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110048343A).
 Regarding claim 3, Kim et al. teaches the limitations of claim 1. Kim et al. does not explicitly teach that the jetting and suction units are integrally formed. However, Kim et al. teaches that the jetting and suction units may be formed as part of the laundry care device 167, and that they both maybe used to transport fluids (see page 4 of the translation). Therefore it would have been obvious to one of ordinary skill in the art that the parts of the laundry care device may be formed integrally so as to prevent fluid leakage. Furthermore, it has been determined 
Regarding claim 4, Kim et al. teaches the limitations of claim 1. Kim et al. does not explicitly teach second jetting and suction units. Kim et al. teaches that the jetting and suction units may be provided in order to transport fluids (see page 4 of the translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the number of jetting and suction units may be increased so as to increase the fluid transporting capability of the system. Furthermore, it has been determined that the duplication of parts constitutes and obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In re Harza, 274 F.2d 669,124 USPQ 378). Kim et al. does not explicitly teach that the first and second jetting units as well as the first and second suction units are disposed symmetrical to one another, or that they are movable relative to one another. Since Kim et al. teaches that the jetting and suction units may be disposed such that they are directed towards the desired portions of the garment (see page 4 of the translation), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the jetting and suction units may be arranged and/or made to be movable so as to allow for the desired direction of fluid transport. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950)). The laundry may be disposed such that the first jetting unit and suction unit face a top, bottom, left or right side of the laundry and the second jetting and suction units face another side (e.g. first units on the left side and second units on the right side). Since all of the structural limitations of 
Regarding claims 11-13, Kim et al. teaches the limitations of claim 1. Kim et al. teaches in claim 5 that an air circulation device (see fan) may be connected to the laundry care device 167 for transporting air into and out of the laundry care device 167 (reads on generating a suction force and a jetting force, also requires a circulation path connecting the suction path to the jetting path - reads on claim 12). Kim et al. does not explicitly teach that the blowing fan is disposed at one end of the laundry care device. However, Kim et al. teaches in page 4 of the translation that a fan maybe disposed in the laundry care device 167, therefore it would have been obvious to one of ordinary skill in the art that the blowing fan may be disposed in the laundry care device allowing for the air circulation device to be close to the suction and jetting units. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110048343A) as applied to claim 1 and further in view of Park et al. (KR20110067754A).
Regarding claim 15, Kim et al. teaches the limitations of claim 1. Kim et al. does not teach that the cabinet includes a stationary suction part formed therein. Park et al. teaches a laundry treating apparatus (see abstract) with a cabinet 300 that includes a stationary suction part 500 formed therein such that contaminants flowing in an inner space of the cabinet 300 may be suctioned into the stationary suction part 500 (see figure 1, abstract and page 3 of the translation). Since both Kim et al. and Park et al. teach laundry treating apparatuses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a stationary suction part may be included in the system by Kim et al. so as to allow for the removal of air inside the cabinet as shown to be known and conventional by Park et al.
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Kim et al. (KR20110048343A). Kim et al. fails to teach/disclose all of the limitations of claim 5. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711